Case 2:18-cv-00819-KAM-ST Document 36 Filed 07/07/20 Page 1 of 1 PageID #: 128
   LAURA CURRAN                                                        JARED A. KASSCHAU
   County Executive                                                       County Attorney




                                      COUNTY OF NASSAU
                                OFFICE OF THE COUNTY ATTORNEY




                                                             July 7, 2020
 Via ECF
 Hon. Steven Tiscione
 United States District Court
 225 Cadman Plaza East
 Brooklyn, New York

                                 Re: Robert Besedin v. County of Nassau
                                     18-CV-00819 (KAM)(ST)

 Dear Magistrate Judge Tiscione:

        This office represents defendants, Nassau County, the Nassau County Police
 Department, and Nassau County Police Officers Stephen Beckwith and John Montovani in the
 above-referenced action. I am writing to apologize to the Court for failing to call in this
 afternoon at 4:30 p.m. for an ex-parte settlement conference with Your Honor. Quite simply,
 I misplaced the date and time in my calendar, and did not realize my error until plaintiff’s
 counsel called me at 4:50 p.m. I tried to call Chambers but was not able to get through at 4:55
 p.m. It is my understanding that the parties will suggest new dates and time for the week of
 July 13, 2020 for the conference. I apologize again to the Court and plaintiff’s counsel for my
 error.

                                                             Respectfully submitted,

                                                             /s/ Ralph J. Reissman
                                                             RALPH J. REISSMAN
                                                             Deputy County Attorney
 cc: (Via ECF)
 Law Offices of Frederick K. Brewington
 Attorneys for Plaintiff




                    ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                            516-571-3056, FAX 516-571-6684, 6604
